Citation Nr: 1105078	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating for service connected pancreatitis in 
excess of 10 percent prior to September 24, 2010 and a rating in 
excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1954 to October 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded the issue in August 2010 for additional development.  At 
this time, the Board also reviewed and remanded the issues of 
service connection for gastroesophageal reflux disease (GERD) and 
tinnitus.  In December 2010, the RO granted service connection 
for GERD and tinnitus; resulting in a full grant of the benefit 
sought (i.e. service connection).  Thus, these issues are not 
presently before the Board.  

The December 2010 RO decision also increased the Veteran's 
disability rating for pancreatitis from 10 percent to 30 percent 
effective September 24, 2010.  In increased rating claims, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because higher schedular benefits are available, the 
grant of a 30 percent rating is not the maximum available 
benefit.  See 38 C.F.R. § 4.114, Diagnostic Code 7347.  As the 
Veteran has not withdrawn his claim of entitlement to a higher 
rating, the issue remains on appeal.  See id. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 24, 2010, the Veteran's pancreatitis 
symptoms were not productive of abdominal pain episodes 
clinically related to pancreatitis, weight loss, or other 
pancreatitis insufficiency as confirmed by clinical examination. 

2.  Beginning September 24, 2010, a VA healthcare provider 
related the Veteran having symptoms of abdominal pain and 
diarrhea related to pancreatitis; however, no weight loss was 
demonstrated.  


CONCLUSION OF LAW

The criteria for a rating for service connected pancreatitis in 
excess of 10 percent prior to September 24, 2010 and a rating in 
excess of 30 percent thereafter are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.114, Diagnostic Code 7347 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a February 2008 letter, 
prior to the date of the issuance of the appealed May 2008 rating 
decision.  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board must consider whether there has been substantial 
compliance with prior remand directives.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  In this instance, the Board remanded 
the issue in August 2010 to obtain Social Security Administration 
(SSA) records and private pension benefit records.  These items 
are associated with the claims file.  The remand also directed 
that the RO/AMC obtain an additional VA examination to 
differentiate GERD and pancreatitis symptoms.  The September 2010 
VA examination includes a thorough discussion by a healthcare 
provider differentiating the pancreatitis symptoms from the GERD 
symptoms.  The Board notes that the August 2010 remand 
instructions directed the VA physician conducting the March 2008 
VA examination to reexamine the Veteran.  This was not 
accomplished.  However, the reexamination was conducted by an 
appropriately qualified healthcare provider, and the Board finds 
the September 2010 VA examination report to reflect substantial 
compliance with the remand instructions.  See id.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in 
September 2010 that was fully adequate for the purposes of 
adjudication.  The VA examination report reflects a full review 
of the claims file, interview, physical examination, and medical 
discussion of symptoms by an appropriately qualified healthcare 
provider.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




II.  Increased ratings for service connected pancreatitis rated 
as 10 percent disabling prior to September 24, 2010 and 30 
percent disabling thereafter.  

Laws and Regulations

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Court held that "staged" ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected pancreatitis is rated pursuant to 
Diagnostic Code 7347.  38 C.F.R. § 4.114, Diagnostic Code 7347.  
Pancreatitis warrants a 10 percent rating if there is at least 
one recurring attack of typical severe abdominal pain in the past 
year.  A 30 percent rating is warranted for moderately severe 
pancreatitis, with at least 4-7 typical attacks of abdominal pain 
per year, with good remission between attacks.  A 60 percent 
rating requires frequent attacks of abdominal pain, loss of 
normal body weight, and other findings showing continuing 
pancreatic insufficiency between attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 7347.

Note 1 following the criteria for Diagnostic Code 7347 directs 
that abdominal pain in this condition must be confirmed as 
resulting from pancreatitis by appropriate laboratory and 
clinical studies.  Note 2 following the criteria for Diagnostic 
Code 7347 directs that following total or partial pancreatectomy, 
rate under above, symptoms, minimum rating 30 percent.

Evidence

Immediately before filing the present claim, the Veteran sought 
VA primary care treatment in May 2007 for gastrointestinal 
symptoms.  He reported having longstanding stomach pains that 
were recently exacerbated by consuming contaminated chicken.  
However, at the visit, the Veteran believed the exacerbated 
symptoms were beginning to subside.  The examiner found 
gastrointestinal and genitourinary function to be within normal 
limits.  He diagnosed GERD and recommended use of Maalox as 
needed.  He also noted diagnoses of chronic pain, with a previous 
diagnosis of fibromyalgia, and hyperlipidemia currently 
controlled by diet.  The examiner recommended a follow up visit 
in six months.  

In his June 2007 claim, the Veteran stated that he was informed 
his GERD symptoms were interrelated to pancreatitis and he was 
advised to seek an increased rating for pancreatitis.  Notably, 
he had been in receipt of a 10 percent rating for pancreatitis 
for over forty years.  

The Veteran revisited the VA primary care clinic in October 2007.  
He requested ranitidine to treat gastrointestinal symptoms.  
Again, review of systems showed gastrointestinal and 
genitourinary function to be within normal limits.  Clinical 
examination showed his abdomen to be normal.  The examiner 
diagnosed GERD and commented that Zantac worked, but advised the 
Veteran to contact the clinic if it failed to alleviate his 
symptoms.  

The Veteran underwent a VA examination in March 2008.  Although 
the claims file was not available, the examiner elicited the 
Veteran's self reported medical history.  The Veteran recounted a 
long history of gastrointestinal distress, but denied seeking 
medical attention by a specialist.  He reported current 
pancreatic symptoms of heartburn reflux, severe regurgitation 
three to four times per week or at some times per day, and 
nausea/ vomiting once a week.  However, he did not report weight 
loss.  Clinical examination showed diffuse tenderness upon 
palpation in the abdominal area and firmness in the mid abdomen.  
However, right upper and lower quadrant tenderness was absent.  
CT scan of the abdomen confirmed fatty infiltration of the liver, 
diverticulosis coli without diverticulitis, and constipation.  
Upper gastrointestinal radiographs confirmed a large hiatal 
hernia with free gastroesophageal reflux.  The examiner diagnosed 
severe GERD and cited CT scan confirming a large hiatal hernia 
with free gastroesophageal reflux.  He also diagnosed abdominal 
fullness and tenderness consistent with diverticulosis and 
constipation indicated upon CT scan.  

VA reexamined the Veteran in September 2010.  The examiner 
reviewed the claims file and interviewed the Veteran.  The 
Veteran reported having nausea at least twice a month with 
associated vomiting.  He also affirmed experiencing diarrhea 
three to four times per month with bouts of constipation once a 
week.  Additionally, he experienced epigastric discomfort almost 
daily precipitated by bending and stress issues.  However, the 
Veteran did not experience incapacitating episodes of epigastric 
distress, and it did not affect his occupational activities as he 
was retired.  Clinical examination showed epigastric tenderness 
upon palpation.  The examiner reviewed the April 2008 radiograph 
reports.  She diagnosed a chronic history of pancreatitis evinced 
by the medical record, GERD, hiatal hernia, and history of peptic 
ulcer disease.  

The examiner explained that GERD pertained to a broad spectrum of 
symptoms with little consensus as to what symptoms constitute 
GERD.  The cardinal symptoms associated with GERD were heartburn 
and regurgitation.  She stated that hiatal hernia can lead to a 
GERD diagnosis and many patients have both disorders.  Meanwhile, 
chronic pancreatitis is an inflammatory condition of the pancreas 
which can lead to impairment of the pancreatic exocrine or 
endocrine dysfunction.  The clinical symptoms include chronic 
abdominal pain and pancreatic exocrine or endocrine dysfunction.  
Additional complications include pseudocysts, and obstruction of 
the duodenum and bile duct.  She opined that the Veteran's GERD 
was aggravated by service connected pancreatitis.  After 
reviewing symptoms contemplated by Diagnostic Code 7347, she 
described symptoms of abdominal pain and diarrhea occurring two 
to three times per month.  However, weight loss and malabsorption 
were not present.  The examiner also opined that the nausea and 
regurgitation symptoms were due to GERD.  She explained that 
acute pancreatitis was not present as his laboratory testing 
showed amylase level within normal limits, but noted it was 
possible to have normal amylase levels and chronic pancreatitis.  

Analysis

The Veteran contends higher ratings than currently assigned are 
warranted for service connected pancreatitis.  As stated above, 
pancreatitis is rated pursuant to Diagnostic Code 7347.  38 
C.F.R. § 4.124a, Diagnostic Code 7347.  A 10 percent rating 
contemplates at least one recurring attack of typical severe 
abdominal pain in the past year.  Note 1 following the criteria 
for Diagnostic Code 7347 directs that abdominal pain in this 
condition must be confirmed as resulting from pancreatitis by 
appropriate laboratory and clinical studies.  A 30 percent rating 
is warranted for moderately severe pancreatitis, with at least 4-
7 typical attacks of abdominal pain per year, with good remission 
between attacks.  A 60 percent rating requires frequent attacks 
of abdominal pain, loss of normal body weight, and other findings 
showing continuing pancreatic insufficiency between attacks.  38 
C.F.R. § 4.124a, Diagnostic Code 7347.

The Board will first consider whether a rating in excess of 10 
percent is warranted prior to September 24, 2010 and then 
consider whether a rating in excess of 30 percent is warranted 
effective September 24, 2010.  

For the period prior to September 24, 2010, the first evidence of 
gastrointestinal symptoms is reflected in May 2007 VA primary 
care clinic notes.  These notes include complaints of 
longstanding stomach pain.  Gastrointestinal and genitourinary 
functions were noted to be within normal limits.  The examiner 
treated the Veteran for GERD; rather than pancreatitis type 
symptoms, such as malabsorption or chronic abdominal pain.  
Similar findings were recorded in an October 2007 VA primary care 
clinic note.  The March 2008 VA examination report included 
current symptoms of heartburn reflux, severe regurgitation three 
to four times per week or sometimes per day, and nausea/ vomiting 
once a week.  However, weight loss was not found.  

After careful consideration of the evidence prior to September 
24, 2010, the Board finds that a rating in excess of 10 percent 
for pancreatitis is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 7347.  The Veteran's symptoms during this period 
have not demonstrated weight loss or episodes of abdominal pain 
that were clinically found to be related to pancreatitis.  The 
medical records do not contain notes or clinical testing 
suggesting the Veteran experienced pancreatic insufficiency.  
Rather, the medical providers diagnosed the Veteran as having 
GERD instead of pancreatitis.  In sum, the evidence does not 
present a basis to award a rating in excess of 10 percent prior 
to September 24, 2010.  See id. 

On September 24, 2010, a rating of 30 percent was assigned for 
pancreatitis.  At this time, the Veteran underwent a VA 
examination and reported having nausea at least twice a month 
with associated vomiting.  He also affirmed experiencing diarrhea 
three to four times per month with bouts of constipation once a 
week.  Additionally, he experienced epigastric discomfort almost 
daily precipitated by bending and stress issues.  However, the 
reported epigastric distress did not manifest into incapacitating 
episodes, and it did not affect the Veteran's occupational 
activities as he was retired.  The examiner specifically reviewed 
Diagnostic Code 7347 and noted the related symptoms of abdominal 
pain and diarrhea occurring two to three times per month.  
However, no weight loss occurred.  She ruled out acute 
pancreatitis being present upon examination due to laboratory 
findings.  

The Board finds that a rating in excess of 30 percent is not 
warranted beginning September 24, 2010.  The next highest rating 
of 60 percent contemplates the following symptoms: frequent 
attacks of abdominal pain, loss of normal body weight, and other 
findings showing continuing pancreatic insufficiency between 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 7347.  The record 
does not include evidence of weight loss at any time, nor does it 
indicate frequent attacks of abdominal pain with clinical 
evidence relating it to pancreatitis.  Notably, the September 
2010 VA examiner concluded that acute pancreatitis was not 
present at examination.  While the Veteran affirmed experiencing 
daily epigastric discomfort, this symptom has not been related to 
pancreatitis by clinical evidence.  See id. at Note 1.  
Additionally, there are no medical findings of pancreatic 
insufficiency beginning September 24, 2010.  After careful 
consideration of the record, the Board finds that the Veteran's 
pancreatitis symptoms do not approximate the criteria for a 60 
percent rating.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 7347.  

In conclusion, a rating in excess of 10 percent prior to 
September 24, 2010 and a rating in excess of 30 percent beginning 
September 24, 2010 for service connected pancreatitis is denied.  

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected pancreatitis.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

A rating in excess of 10 percent prior to September 24, 2010 and 
a rating in excess of 30 percent thereafter for service connected 
pancreatitis is denied. 

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


